Title: From James Madison to James Monroe, 26 March 1795
From: Madison, James
To: Monroe, James


Dear Sir
Philada. March 26. 1795.
My last was written about ten days ago for a conveyance intimated to be in the view of the office of State. I have since that recd. yours committed to Mr. Swan and two hours ago that of Deer. 18. covering the private one for Mr. Randolph. The other referred to as sent by the way of Havre is not yet come to hand.
Mr. Swan is much embarrassed in his operations by the enormous price of Wheat and flour. The latter has been above ten dollars a barrel, and is now at that price. The former has been as high as 15/3, and is now very little below that. Mr. S. is apprehensive that he will be compelled to direct his attention to some other quarter of the world. It is matter of double regret that such a necessity should happen. The causes of this extraordinary rate of produce are differently explained. The deficiency of the last harvest is certainly a material one. The influence of Bank Credits on mercantile enterprize and competition may be another; tho’ this cause cannot at this moment operate, as the Banks are in another paroxism of distress and have for some time discontinued their discounts. The idea of great demands from Europe, particularly from France has no doubt contributed to the effect; tho’ this can not particularly refer to the object of Mr. Swan, because the high prices preceded his operation, and in fact are not peculiar to the articles he wants, or limited to articles having any relation to them. In general prices are exorbitantly high, and in this place incredibly so. The markets have been nearly 100 PerCt. advanced in some, and fifty in most, instances, beyond the state of them prior to your departure. House Rents have kept the same course. These circumstances denote some general and deeply rooted cause.
From as near a view as I have yet been able to take of your letter to Mr. R. I see no reason why I should hesitate to deliver it. I cannot forbear believing that the Report of stipulations offensive and defensive is quite without foundation; but your view of things on the contrary supposition involves a variety of interesting ideas; and your communications and reflections in general with regard to the Treaty, as proceeding from one in your position and of your sentiments, merit too much attention in the Executive Department, to be witheld altogether from it. I mentioned in my last that the Treaty was come, but kept a profound secret. In that state it remains. Its contents have produced conjectural comments without number. As I am as much out of the secret as others, I can say nothing that goes beyond that character. I should hope it to be impossible that any stipulation, if any should be attempted, inconsistent with the Treaties with France, can ever be pursued into effect. I cannot even believe that any such stipulation would be hazarded. The President, to say nothing of the people, would so certainly revolt at it, that more than wickedness would be requisite in the authors. At the same time it is possible that articles may be included that will be ominous to the confidence and cordiality of France towards the U. S: not to mention that any arrangements with G. B. (beyond the simple objects you mention) made at the present juncture and extorted by the known causes, must naturally appear in the light you represent. How the instructions to Jay may square with what he may have done; or both or either with the language you were authorised to hold, must await future lights. As I do not know how far official communications may or may not put you in possession of the Contents of the Treaty before this arrives, and as it appears you had no previous or contemporary knowledge of the particulars, I ought not to decline the task of giving you what appears to me to be the most probable account of them; premising that I speak without the least clue or hint from the official quarter, & what is truly to be taken for conjecture, or at most for inferences from circumstances mostly of newspaper publicity. 1. It is generally agreed that the posts are to be surrendered; but not before June 1796; and it is among the reports, that they are afterwards to be a sort of thoroughfare for both parties. This wd. be a very disagreeable and a very unpopular ingredient. 2. The compensations for losses are supposed to be in a train primarily judicial, eventually diplomatic. The sufferers I believe are very little sanguine, but they are in general silent from causes which you will readily imagine. 3. I should have mentioned the other stipulations in the treaty of peace, besides the delivery of the posts. On this little is said except in general that they are to be executed on both sides. Perhaps the question of interest during the war, & complaints on the British side from State laws affecting their debts, may be referred along with some of the American losses from privateers & admiralty Courts, to Commissioners. This however is purely conjectu[r]al. 4. A footing of reciprocity with respect to the trade directly with G. B: so far as to put British & American vessels on the same footing in American ports—& American & British footing in the British ports. As this wd. take from our vessels the advantage they now enjoy, particularly with respect to the difference of ten perCt. in the duties, it would be injurious, and if not countervailed, unpopular. 5. An admission of American vessels to the British W. Inds. if under 100 or perhaps 75 tons. Whether the right be renounced of reducing British vessels to the same size is a question of some consequence in relation to this point. 6 The Treaty in relation to the commerce with G. B. to continue for 12 years; to that with the W. Indies for 4 years. I should be led from some particular circumstances not to doubt the latter limitation, if the aspect & effect of it were not so strikingly revolting. Having had but a few moments notice of this oppy I am obliged to conclude a very hasty letter with abrupt assurances of the affectionate ⟨esteem⟩ with which I am Dr. Sir Your friend & servt.
Js. Madison Jr.
I hope to be able to write again before I leave this which will be in 7 or 8 days.
